Exhibit 99.2 Kodiak Energy, Inc. Unaudited Pro Forma Condensed Combined Financial Statements On September 30, 2009, Cougar Energy, Inc. ("Cougar"), majority controlled subsidiary of Kodiak Energy, Inc. ("Kodiak" or the "Company"), completed an acquisition from an unrelated private company of wells, facilities and production operations in and adjacent to the CREEnergy project in Alberta, Canada (collectively, the "assets" or “Trout properties”) in consideration for cash and debt. The following unaudited pro forma condensed combined balance sheet as at December 31, 2008 presents our historical financial position as though the acquisition and financing for the acquisition had occurred on December 31, 2008, and includes adjustments which give effect to events that are directly attributable to the transaction and that are factually supportable, regardless of whether they have a continuing impact or are nonrecurring. The following unaudited pro forma combined statements of operations for the year ended December 31, 2008 and the nine months ended September 30, 2009, present the combined results of our operations including the net operating income of the assets as if the acquisition and the financing of the acquisition had occurred on January 1, 2008. The unaudited pro forma condensed combined financial statements are not necessarily indicative of what our financial position or results of operations actually would have been had we completed the acquisition at the date indicated. In addition, the unaudited pro forma combined financial information does not purport to project the future financial position or operating results of the combined operations. The unaudited condensed combined financial statements should be read in conjunction with the: · accompanying Notes to the Unaudited Pro Forma Condensed Combined Financial Statements; · separate historical audited financial statements of Kodiak included in our Form 10-K for the year ended December 31, 2008; · separate historical unaudited financial statements of Kodiak included in our Form 10-Q for the nine months ended September 30, 2009; · separate historical audited statement of revenues, royalties and operating costs of the Trout properties for the nine months ended September 30, 2009 and the years ended December 31, 2008 and 2007 attached hereto as Exhibit 99.1 of this Form 8-K/A. Kodiak Energy, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet As at December 31, 2008 Pro Forma Adjustments (Note 5) (b) Kodiak (a) Assets Pro Forma Historical Bridge Loan Acquisition Combined Assets Current assets Cash and short term deposits 75,175 1,108,374 (821,018 ) 362,531 Accounts receivable 64,325 64,325 Prepaid expenses and deposits 106,062 106,062 245,562 1,108,374 (821,018 ) 532,918 Other assets 290,903 290,903 Capital Assets Oil and gas properties less accumulated depletion, depreciation and amortization - 5,627,676 5,627,676 Unproved oil and gas prioperties excluded from amortization 36,559,367 36,559,367 Other property and equipment 75,565 75,565 36,634,932 - 5,627,676 42,262,608 Total assets 37,171,397 1,108,374 4,806,658 43,086,429 Liabilities and Shareholders' Equity Current Liabilities Accounts payable 984,590 - 984,590 Accrued liabilities 122,842 122,842 Note payable - related party 32,841 32,841 Advances - - Loan Payable - 1,108,374 1,108,374 Current portion of long term debt - - 706,076 706,076 1,140,273 1,108,374 706,076 2,954,723 Long term liabilities 39,262 3,399,015 3,438,277 Asset retirement obligations 199,574 701,567 901,141 1,379,109 1,108,374 4,806,658 7,294,141 Shareholders' Equity Share Capital Issued and Outstanding 110,024 383 - 110,407 Additional paid-in capital 49,296,114 187,379 - 49,483,493 Other comprehensive loss (4,903,762 ) (4,903,762 ) Deficit (8,710,088 ) (187,762 ) (8,897,850 ) 35,792,288 - - 35,792,288 Total liabilities and equity 37,171,397 1,108,374 4,806,658 43,086,429 Kodiak Energy, Inc. Unaudited Pro Forma Combined Statement of Operations Year Ended December 31, 2008 and Nine Months Ended September 30, 2009 Year Ended December 31, 2008 Nine Months Ended September 30, 2009 Pro Forma Adjustments (Note 5) Pro Forma Adjustments (c) (c) (d) (c) (c) (d) (e) Net Depletion (c) Interest and Net Depletion (c) Interest and Non Kodiak Operating and ARO Financing Pro Forma Kodiak Operating and ARO Financing Controlling Pro Forma Historical Income Depreciation Accretion Costs Combined Historical Income Depreciation Accretion Costs Interest Combined Revenue: Oil and gas sales - net of royalties 1,065 3,719,799 - - - 3,720,864 - 1,299,361 - 1,299,361 Interest 89,771 - 89,771 - Royalty and other income - 56,909 967 27,982 90,836 3,776,708 - - - 3,810,635 967 1,327,342 - 1,299,361 Expenses: Operating 9,646 1,159,117 - - - 1,168,763 6,793 811,552 - 818,345 General and admini-strative 2,206,015 - 2,206,015 1,508,760 - 1,508,760 Depletion, depreciation and accretion including ceiling test writedowns 923,097 - 821,871 58,093 - 1,803,061 16,405,480 - 478,083 44,067 - - 16,927,631 Interest and other 5,562 - - - 339,732 345,294 2,468 - - - 138,485 - 140,953 3,144,320 1,159,117 821,871 58,093 339,732 5,523,134 17,923,501 811,552 478,083 44,067 138,485 - 19,395,689 Loss before income taxes (3,053,484 ) 2,617,591 (821,871 ) (58,093 ) (339,732 ) (1,712,498 ) (17,922,534 ) 515,791 (478,083 ) (44,067 ) (138,485 ) - (18,096,328 ) Recovery of deferred income taxes 978,835 - 978,835 - Net Earnings (Loss) before non controlling interest (2,074,649 ) 2,617,591 (821,871 ) (58,093 ) (339,732 ) (733,663 ) (17,922,534 ) 515,791 (478,083 ) (44,067 ) (138,485 ) - (18,096,328 ) Non controlling interest - 46,866 - 9,270 56,136 Net Loss (2,074,649 ) 2,617,591 (821,871 ) (58,093 ) (339,732 ) (733,663 ) (17,875,668 ) 515,791 (478,083 ) (44,067 ) (138,485 ) 9,270 (18,040,192 ) Loss per Share Basic 0.02 0.01 0.16 0.16 Diluted 0.02 0.01 0.16 0.16 Weighted Average Common Shares Outstanding Basic 108,323,376 383,188 108,706,564 110,025,402 383,188 110,408,590 Diluted 108,323,376 383,188 108,706,564 110,025,402 383,188 110,408,590 Kodiak Energy, Inc. Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1:Description of transaction and basis of presentation On September 30, 2009, Cougar Energy, Inc. ("Cougar"), majority controlled subsidiary of Kodiak Energy, Inc. ("Kodiak" or the "Company"), completed the acquisition from an unrelated private company of wells, facilities and production operations in and adjacent to the CREEnergy project in Alberta, Canada (collectively, the "assets” or “Trout properties") in consideration for cash and debt. The asset purchase has been accounted for as a purchase under accounting principles generally acceptable in the United States (GAAP). Under the purchase method of accounting, the assets and liabilities incurred in connection with the acquisition have been recorded, at their respective fair values, and were consolidated with the Company's assets and liabilities beginning on September 30, 2009. Our September 30, 2009 consolidated financial statements issued after the completion of the acquisition reflected those values, but were not restated retroactively to reflect the historical financial position or results of operations including the acquired operations. The agreements governing the acquisition and associated debt are denominated in Canadian currency. The amounts referred to in Notes 2, 3 and 4 are the U.S. equivalents based on the September 30, 2009 exchange rate of Cdn $1.0707 to U.S. $1.00. Historical financial statements reflecting financial position, results of operations and cash flows required by accounting principles generally accepted in the United States of America are not presented as such information is not readily available on an individual property basis and not meaningful to the acquired property. Note 2: Purchase Price The purchase price of the acquisition was $5,604,000 of which $934,000 was paid at closing. The non-interest bearing balance of $4,670,000 is payable in accordance with the terms set out in Note 4 Amount due to Vendor. The cost of the acquisition is comprised of the following: Land and producing properties $ 4,483,200 Geophysical seismic data 233,500 Tangible Facilities 887,300 5,604,000 Asset retirement obligations acquired 798,077 $ 4,805,923 Note 3: Loan Payable On September 30, 2009, the Company entered into a loan agreement with Ionic Capital Corp. ("Ionic"), under the terms of which Ionic loaned $1,260,857 ("Bridge Loan") to the Company to enable it to close the property acquisition described in Note 1. The Ionic indebtedness bears interest at the rate of 12% per annum payable monthly in arrears and is repayable at any time up to but no later than June 30, 2010. As additional financing consideration for the loan, the Company agreed to issue common shares of the Company based on the 10% discount to the closing trading price on September 27, 2009 that equated to 12% of the principal amount of the financing or $151,303. The 383,188 common shares of the Company that were issued to satisfy that obligation were recorded at a value of $187,762 based on the closing market price of the Company’s common shares on September 30, 2009. Note 4:Amount due to Vendor September 30, 2009 Amount due to vendor of acquired properties Present Value of Total Amount Due $ 3,958,552 Amount of Discount to be accreted in the future (at 7.5% annually - .0625% per month) 711,290 Total Amount Due $ 4,669,842 Current portion 803,213 Long-term portion $ 3,866,629 The total amount due to the vendor of the acquired properties is payable in accordance with the following schedule: Due January 1, 2010 $ 280,200 Due in 2010 in 11 monthly instalments 719,180 Due in 2011 in 12 monthly instalments 952,680 Due in 2012 in 12 monthly instalments 1,120,800 Due in 2013 in 12 monthly instalments 1,288,920 Due in 2014 in 2 monthly instalments 242,840 Due March 1, 2014 65,222 $ 4,669,842 Cougar has the right to prepay the outstanding indebtedness in full, without penalty, semi-annually commencing March 31, 2010 at a proportionate discount to the original purchase price. The indebtedness is secured by a debenture covering a fixed and floating charge over Cougar's interest in the acquired properties.
